NO. 12-05-00042-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§


IN RE: ANTIONE BYRD                                  §     ORIGINAL PROCEEDING
RELATOR

§





MEMORANDUM OPINION
            Relator Antione Byrd seeks a writ of mandamus requiring the trial court to “compel the State
to answer to Petitioners attempts to have his detainer either dropped or prosecuted.”  We deny the
writ.
            A party seeking mandamus relief must generally bring forward all that is necessary to
establish the claim for relief.  See Tex. R. App. P. 52.  This includes providing an adequate record
to substantiate the allegations contained in the petition for mandamus.  Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992).  Without a sufficient record, a party seeking mandamus relief has not
proved any entitlement to the writ.  Id.  Relator’s motion does not comply with rules 52.3 and 52.7
of the Texas Rules of Appellate Procedure.  Therefore, we are unable to determine that he is entitled
to relief.  Accordingly, the petition for writ of mandamus is denied.

                                                                                                     JAMES T. WORTHEN 
                                                                                                                 Chief Justice
Opinion delivered February 10, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


(PUBLISH)